IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30772
                           Summary Calendar



IVORY THOMAS,

                                          Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF
SOCIAL SECURITY,

                                          Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-1885
                        --------------------
                           January 28, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ivory Thomas appeals the district court’s judgment reversing

the decision of the Commissioner of Social Security and remanding

his case to the Commissioner for further administrative

proceedings.    Thomas argues that the district court abused its

discretion in remanding his case to the Commissioner for further

proceedings without deciding the issue whether he waived his

right to representation.    He contends that the determination of

this issue constitutes “law of the case” that should accompany

the district court’s order on remand.    In any event, Thomas

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30772
                               -2-

asserts that his IQ score of 53 constitutes evidence of a per se

severe impairment which entitles him to benefits as a matter of

law, and that the district court therefore erred in remanding his

case for additional proceedings.

     We have reviewed the record and the briefs submitted by the

parties and hold that the district court did not err in remanding

Thomas’ case for further administrative proceedings.   See

Melkonyan v. Sullivan, 501 U.S. 89, 97-99 (1991); Istre v. Apfel,

208 F.3d 517, 519 (5th Cir. 2000).

     AFFIRMED.